         Case 3:18-cv-00190-MMD-WGC Document 174 Filed 02/26/21 Page 1 of 2




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 CRAIG OTIS GIBSON,                                        Case No.: 3:18-cv-00190-MMD-WGC

 8           Plaintiff,                                                      ORDER

 9 v.

10 JAMES DZURENDA, et al.,

11           Defendants.

12

13          Before the court is Plaintiffs’ “Request to be a Filler (sic)” (ECF No. 173). Plaintiff

14 requests permission to file, receive, and serve documents electronically in this case. The court will

15 grant Plaintiff’s request under LR IC 2-1(b), which states that a “pro se litigant may request the

16 court’s authorization to register as a filer in a specific case.” For the purpose of this rule, a “filer”

17 is defined as “a person who is issued a login and password to file documents in the court’s

18 electronic filing system.” LR IC 1-1(b).

19          IT IS THEREFORE ORDERED that Plaintiff’s “Request to be a Filler (sic)” (ECF No.

20 173) is GRANTED. However, Plaintiff must first comply with the following procedures to

21 activate his CM/ECF account:

22          1.      By Friday, March 26, 2021, Plaintiff must file a written certification that he has

23 completed the CM/ECF tutorial and is familiar with Electronic Filing Procedures, Best Practices,
        Case 3:18-cv-00190-MMD-WGC Document 174 Filed 02/26/21 Page 2 of 2




 1 and the Civil & Criminal Events Menu that are available on the court’s website,

 2 www.nvd.uscourts.gov. Plaintiff is advised that he is not authorized to file electronically until this

 3 certification is filed with the court within the time frame specified. LR IC 2-1.

 4         2.      After timely filing the certification, Plaintiff must contact the CM/ECF Help Desk

 5 at (702) 464-5555 to set up a CM/ECF account.

 6         3.      Plaintiff is directed to familiarize himself with Part IC - Electronic Case Filing of

 7 the Local Rules of Practice of the United States District Court.

 8         Dated: February 26, 2021.

 9                                                   _________________________________
                                                     WILLIAM G. COBB
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                     2
